                                                                                                  Case 2:20-cv-01595-ESW Document 1 Filed 08/12/20 Page 1 of 10



                                                                                           1   Jason Barrat; AZ Bar No. 029086
                                                                                               Jessica Miller; AZ Bar No. 031005
                                                                                           2
                                                                                               ZOLDAN LAW GROUP, PLLC
                                                                                           3   14500 N. Northsight Blvd., Suite 133
                                                                                               Scottsdale, AZ 85260
                                                                                           4   Tel & Fax: 480.442.3410
                                                                                           5   jbarrat@zoldangroup.com
                                                                                               jmiller@zoldangroup.com
                                                                                           6
                                                                                               Attorneys for Plaintiff
                                                                                           7
                                                                                               Noel Hendrix
                                                                                           8
                                                                                                                         UNITED STATES DISTRICT COURT
                                                                                           9
                                                                                          10                                    DISTRICT OF ARIZONA
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 13 3 Scottsdale, Arizona 85260




                                                                                          11   Noel Hendrix, Individually and on Behalf                      Case No.
                             Tel & Fax: 480.4 4 2.3410 – mzoldan @zoldangroup .com




                                                                                               of All Others Similarly Situated,
                                                                                          12
                                                                                          13                        Plaintiffs,
                                                                                                                                           COLLECTIVE ACTION COMPLAINT
                                                                                          14          v.                                    UNDER 42 U.S.C. § 2000e, ET SEQ.
                                                                                          15   Chipotle Mexican Grill, Inc., a Delaware
                                                                                               Corporation,
                                                                                          16
                                                                                                                                                     (Jury Trial Requested)
                                                                                          17                        Defendants.
                                                                                          18
                                                                                          19          Plaintiff Noel Hendrix, individually, and on behalf of all other persons similarly
                                                                                          20
                                                                                               situated, alleges as follows:
                                                                                          21
                                                                                                                               PRELIMINARY STATEMENT
                                                                                          22
                                                                                          23          1.     Plaintiff and the Collective Members are current and former lactating female
                                                                                          24   employees of Defendants. They bring this action on behalf of themselves and all similarly-
                                                                                          25
                                                                                               situated current and former lactating female employees of Defendants who were not given
                                                                                          26
                                                                                               proper breaktime to pump breastmilk while on shift.
                                                                                          27
                                                                                          28          2.     Plaintiff and the Collective Members bring this action against Defendants

                                                                                               alleging discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e.
                                                                                                 Case 2:20-cv-01595-ESW Document 1 Filed 08/12/20 Page 2 of 10



                                                                                           1          3.     This is an action for equitable relief, back pay, front pay, compensatory and
                                                                                           2
                                                                                               punitive damages under Title VII.
                                                                                           3
                                                                                                                              JURISDICTION AND VENUE
                                                                                           4
                                                                                           5          4.     This Court has jurisdiction over the subject matter and the parties hereto

                                                                                           6   pursuant to 42 U.S.C. § 2000e, et seq. and 28 U.S.C. § 1331.
                                                                                           7
                                                                                                      5.     Venue is proper in this District because the acts giving rise to the claims of
                                                                                           8
                                                                                               Plaintiff and the Collective Members occurred within the District of Arizona, and
                                                                                           9
                                                                                          10   Defendants regularly conduct business in and have engaged in the wrongful conduct
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 13 3 Scottsdale, Arizona 85260




                                                                                          11   alleged herein and, thus, are subject to personal jurisdiction in this judicial district.
                             Tel & Fax: 480.4 4 2.3410 – mzoldan @zoldangroup .com




                                                                                          12
                                                                                                      6.     Plaintiff timely filed a Charge of Discrimination with the EEOC and has
                                                                                          13
                                                                                               timely filed this Complaint.
                                                                                          14
                                                                                          15                                             PARTIES

                                                                                          16          7.     At all relevant times to the matters alleged herein, Plaintiff Noel Hendrix
                                                                                          17
                                                                                               resided in the District of Arizona. At all relevant times, Plaintiff and Collective Members
                                                                                          18
                                                                                               were employees of Defendants as defined in Title VII.
                                                                                          19
                                                                                          20          8.     Defendant is a corporation authorized to do business in Arizona, and was at

                                                                                          21   all relevant times Plaintiff’s and the Collective Members’ employer as defined by Title VII.
                                                                                          22
                                                                                                                              FACTUAL ALLEGATIONS
                                                                                          23
                                                                                                      9.     Plaintiff was employed by Defendant from approximately March 2016 until
                                                                                          24
                                                                                          25   December 2016 at its 59th and Thunderbird location in Glendale, Arizona.

                                                                                          26          10.    Plaintiff was a nursing mother while employed with Defendant.
                                                                                          27
                                                                                                      11.    Throughout the timeframe relevant to this Complaint, Plaintiff would inform
                                                                                          28
                                                                                               her managers that she needed regular breaks to express breastmilk, which would typically
                                                                                                 Case 2:20-cv-01595-ESW Document 1 Filed 08/12/20 Page 3 of 10



                                                                                           1   occur no more than once or twice per shift.
                                                                                           2
                                                                                                      12.    If Plaintiff did not timely pump breastmilk consistent with a regular schedule,
                                                                                           3
                                                                                               her breasts would become painfully engorged, or her breasts would sometimes leak
                                                                                           4
                                                                                           5   breastmilk.

                                                                                           6          13.    On or about December 29, 2016, Plaintiff requested a short break to pump
                                                                                           7
                                                                                               breastmilk.
                                                                                           8
                                                                                                      14.    Plaintiff’s managers refused to let her take a break to pump breastmilk,
                                                                                           9
                                                                                          10   claiming that the restaurant was too busy to authorize her break.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 13 3 Scottsdale, Arizona 85260




                                                                                          11          15.    Plaintiff was also told that she should have managed her time better before
                             Tel & Fax: 480.4 4 2.3410 – mzoldan @zoldangroup .com




                                                                                          12
                                                                                               coming into work.
                                                                                          13
                                                                                                      16.    Plaintiff returned to her post working as a cashier, which is a high-volume,
                                                                                          14
                                                                                          15   customer-facing role.

                                                                                          16          17.    Approximately twenty minutes later, Plaintiff’s breasts began to visibly leak
                                                                                          17
                                                                                               breastmilk through her shirt.
                                                                                          18
                                                                                                      18.    Plaintiff was very embarrassed because she was forced to interact with
                                                                                          19
                                                                                          20   customers in close proximity with a breastmilk-soaked shirt.

                                                                                          21          19.    Upon discovering that her breasts were leaking through her shirt, Plaintiff’s
                                                                                          22
                                                                                               manager told her that she could take a break in fifteen minutes.
                                                                                          23
                                                                                                      20.    While she was waiting, Plaintiff’s undergarments and work uniform became
                                                                                          24
                                                                                          25   cold and soggy in plain view of guests.

                                                                                          26          21.    Approximately forty minutes after she was allowed to pump, two of
                                                                                          27
                                                                                               Plaintiff’s managers called her into the office to berate her.
                                                                                          28
                                                                                                      22.    Vinnie F (LNU) raised his voice during the confrontation in the tiny office.
                                                                                                 Case 2:20-cv-01595-ESW Document 1 Filed 08/12/20 Page 4 of 10



                                                                                           1          23.    Vinnie F stated that he had a business to run and could not stop everything
                                                                                           2
                                                                                               just because Plaintiff needed to pump breastmilk.
                                                                                           3
                                                                                                      24.    Vinnie F also told Plaintiff that her mother could call corporate, but that he
                                                                                           4
                                                                                           5   was “untouchable,” so there was no point.

                                                                                           6          25.    Vinnie F also stated that the whole team “had his back,” indicating that
                                                                                           7
                                                                                               Plaintiff’s peers not only knew about the embarrassing event, but also that they had
                                                                                           8
                                                                                               apparently chosen Vinnie F’s side.
                                                                                           9
                                                                                          10          26.    Vinnie F also threatened to complain to Plaintiff’s boss about her request to
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 13 3 Scottsdale, Arizona 85260




                                                                                          11   pump breastmilk during peak hours.
                             Tel & Fax: 480.4 4 2.3410 – mzoldan @zoldangroup .com




                                                                                          12
                                                                                                      27.    After her managers harassed her for requesting to take a pump break, Plaintiff
                                                                                          13
                                                                                               felt ashamed and embarrassed.
                                                                                          14
                                                                                          15          28.    Following the altercation, Plaintiff called Defendant’s respectful work

                                                                                          16   number on two or three occasions and left voicemails.
                                                                                          17
                                                                                                      29.    Defendant never responded to Plaintiff’s complaints.
                                                                                          18
                                                                                                      30.    Plaintiff is aware of other current or former female employees of Defendant
                                                                                          19
                                                                                          20   that were denied pumping breaks and/or that experienced similar hostility in the workplace.

                                                                                          21          31.    Plaintiff filed a Charge of Discrimination with the EEOC alleging that she
                                                                                          22
                                                                                               was discriminated against on the basis of her gender/pregnancy in violation of Title VII.
                                                                                          23
                                                                                                      32.    The EEOC issued a Cause Determination concluding that:
                                                                                          24
                                                                                          25          there is reasonable cause to believe Respondent violated Title VII, the
                                                                                                      Pregnancy Discrimination Act of 1978, 42 U.S.C. § 2000e (k), when
                                                                                          26          Respondent subjected Charging Party to discrimination due to her sex,
                                                                                                      female (pregnancy), by preventing her from expressing breast milk at work,
                                                                                          27          and openly expressing hostility and subjecting her to harassment about her
                                                                                          28          need to express milk at work.
                                                                                                 Case 2:20-cv-01595-ESW Document 1 Filed 08/12/20 Page 5 of 10



                                                                                           1                          COLLECTIVE ACTION ALLEGATIONS
                                                                                           2
                                                                                                      33.    Plaintiff Hendrix brings this action on behalf of herself and all other similarly
                                                                                           3
                                                                                               situated individuals. Plaintiff and the Collective Members are current and former lactating
                                                                                           4
                                                                                           5   female employees of Defendants. They bring this action on behalf of themselves and all

                                                                                           6   similarly-situated current and former lactating female employees of Defendants who were
                                                                                           7
                                                                                               not given proper breaktime to pump breastmilk while on shift.
                                                                                           8
                                                                                                      The proposed collective class for the FLSA claims is defined as follows:
                                                                                           9
                                                                                          10          All current or former employees of Defendant, working in job positions
                                                                                                      in its restaurants, who requested to pump or express breast milk while
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 13 3 Scottsdale, Arizona 85260




                                                                                          11          on-shift, but were denied the request, and/or who were subjected to
                             Tel & Fax: 480.4 4 2.3410 – mzoldan @zoldangroup .com




                                                                                                      hostility or harassment for requesting such pump breaks, between
                                                                                          12
                                                                                                      March 9, 2016 and January 3, 2017.
                                                                                          13
                                                                                                      34.     Plaintiff has given her written consent to be a party Plaintiff in this action.
                                                                                          14
                                                                                          15   Plaintiff’s signed consent form is attached as “Exhibit 1”. As this case proceeds, it is likely

                                                                                          16   that other individuals will file consent forms and join as “opt-in” plaintiffs.
                                                                                          17
                                                                                                      35.    The EEOC also determined that:
                                                                                          18
                                                                                                      Like and related to Charging Party's claim, and stemming out of the
                                                                                          19          Commission's investigation, the evidence further revealed that Respondent
                                                                                          20          subjected other Aggrieved Individual(s) to harassment due to their sex,
                                                                                                      female (pregnancy), in violation of Title VII, the Pregnancy Discrimination
                                                                                          21          Act of 1978, 42 U.S.C. § 2000e (k).
                                                                                          22
                                                                                               As such, the Collective Members’ claims are preserved by Plaintiff’s timely filing of her
                                                                                          23
                                                                                               EEOC Charge.
                                                                                          24
                                                                                          25          36.    At all relevant times, Plaintiff and the Collective Members are and have been

                                                                                          26   similarly situated, have had substantially similar job positions, and were each denied
                                                                                          27
                                                                                               reasonable break periods to express breastmilk while on-shift. Plaintiff’s claims stated
                                                                                          28
                                                                                               herein are essentially the same as those of the Collective Members. This action is properly
                                                                                                 Case 2:20-cv-01595-ESW Document 1 Filed 08/12/20 Page 6 of 10



                                                                                           1   maintained as a collective action because in all pertinent aspects of the employment
                                                                                           2
                                                                                               relationship of individuals similarly situated to Plaintiff are identical or substantially
                                                                                           3
                                                                                               similar.
                                                                                           4
                                                                                           5          37.    The claims of all Collective Members arise from a common nucleus of facts.

                                                                                           6   Liability is based on a systematic course of wrongful conduct by the Defendants that caused
                                                                                           7
                                                                                               harm to all of the Collective Members.
                                                                                           8
                                                                                                      38.    Notice of this action should be sent to all similarly situated female employees
                                                                                           9
                                                                                          10   who were denied reasonable break time to pump breast milk at work, or else were subjected
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 13 3 Scottsdale, Arizona 85260




                                                                                          11   to hostility or harassment for requesting pump breaks while on-shift.
                             Tel & Fax: 480.4 4 2.3410 – mzoldan @zoldangroup .com




                                                                                          12
                                                                                                      39.    There are numerous similarly situated current and former employees of
                                                                                          13
                                                                                               Defendants who have been denied appropriate breaks to pump breastmilk or experienced
                                                                                          14
                                                                                          15   hostility for requesting pump breaks, who would benefit from a Court supervised notice of

                                                                                          16   the lawsuit and the opportunity to join the case. Those similarly stated employees are
                                                                                          17
                                                                                               known to Defendants and are readily identifiable through Defendants’ records.
                                                                                          18
                                                                                                                    DISCRIMINATION IN VIOLATION OF
                                                                                          19                    TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                                                                          20                                    (COUNT I)

                                                                                          21          40.    Plaintiff hereby incorporates by reference the allegations contained in
                                                                                          22
                                                                                               paragraphs 1-38 above as though fully set forth herein.
                                                                                          23
                                                                                                      41.    Defendant is an employer within the meaning of the Civil Rights Act of 1964,
                                                                                          24
                                                                                          25   as amended by the Pregnancy Discrimination Act, 42 U.S.C. § 2000e et seq.

                                                                                          26          42.    Defendant’s actions as alleged herein constitute discrimination on the basis
                                                                                          27
                                                                                               of gender/pregnancy in violation of Title VII.
                                                                                          28
                                                                                                 Case 2:20-cv-01595-ESW Document 1 Filed 08/12/20 Page 7 of 10



                                                                                           1             43.   Defendant intentionally discriminated against Plaintiff and the Collective
                                                                                           2
                                                                                               Members, and acted with malice or reckless indifference to Plaintiff’s federally protected
                                                                                           3
                                                                                               rights.
                                                                                           4
                                                                                           5             44.   As a result of Defendant’s discrimination, Plaintiff and the Collective

                                                                                           6   Members have suffered damages in an amount to be proven at trial.
                                                                                           7
                                                                                                                       CONCLUSION AND PRAYER FOR RELIEF
                                                                                           8
                                                                                                         WHEREFORE, Plaintiff, individually, and on behalf of all other similarly situated
                                                                                           9
                                                                                          10   persons, respectfully requests that this Court grant the following relief in Plaintiff’s and the
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 13 3 Scottsdale, Arizona 85260




                                                                                          11   Collective Members’ favor, and against Defendants:
                             Tel & Fax: 480.4 4 2.3410 – mzoldan @zoldangroup .com




                                                                                          12
                                                                                                         A.    Designation of this action as a collective action on behalf of Title VII
                                                                                          13
                                                                                                               Collective Members (asserting Title VII claims) and prompt issuance of
                                                                                          14
                                                                                          15                   notice to all similarly situated members of the class, apprising them of the

                                                                                          16                   pendency of this action, and permitting them to timely assert Title VII claims
                                                                                          17
                                                                                                               in this action by filing individual Consent to Sue forms;
                                                                                          18
                                                                                                         B.    For the Court to award compensatory damages in an amount to be determined
                                                                                          19
                                                                                          20                   at trial;

                                                                                          21             C.    For the Court to award punitive damages in an amount to be determined at
                                                                                          22
                                                                                                               trial
                                                                                          23
                                                                                                         D.    For the Court to award prejudgment and post-judgment interest;
                                                                                          24
                                                                                          25             E.    For the Court to award Plaintiff’s reasonable attorneys' fees and costs;

                                                                                          26             F.    For the Court to provide reasonable incentive awards to each named Plaintiff
                                                                                          27
                                                                                                               to compensate them for the time they spent and risks they took in pursuing
                                                                                          28
                                                                                                               this lawsuit; and
                                                                                                 Case 2:20-cv-01595-ESW Document 1 Filed 08/12/20 Page 8 of 10



                                                                                           1          G.    Such other relief as this Court shall deem just and proper.
                                                                                           2
                                                                                                                                  JURY DEMAND
                                                                                           3
                                                                                                      Plaintiff and the Collective Members hereby demand a trial by jury of all issues so
                                                                                           4
                                                                                           5   triable.

                                                                                           6                       RESPECTFULLY SUBMITTED August 12, 2020.
                                                                                           7
                                                                                                                                        ZOLDAN LAW GROUP, PLLC
                                                                                           8
                                                                                                                                   By: /s/ Jessica Miller
                                                                                           9                                            14500 N. Northsight Blvd, Suite 133
                                                                                          10                                            Scottsdale, AZ 85260
                                                                                                                                        Attorneys for Plaintiffs
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 13 3 Scottsdale, Arizona 85260




                                                                                          11
                             Tel & Fax: 480.4 4 2.3410 – mzoldan @zoldangroup .com




                                                                                          12
                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28
Case 2:20-cv-01595-ESW Document 1 Filed 08/12/20 Page 9 of 10




                                                                E
                                                                X
                                                                H
                                                                I
                                                                B
                                                                I
                                                                T

                                                                1



              EXHIBIT 1
                                                                                                   Case 2:20-cv-01595-ESW Document 1 Filed 08/12/20 Page 10 of 10



                                                                                             1   Jason Barrat; AZ Bar No. 029086
                                                                                                 Jessica Miller; AZ Bar No. 031005
                                                                                             2
                                                                                                 ZOLDAN LAW GROUP, PLLC
                                                                                             3   14500 N. Northsight Blvd., Suite 133
                                                                                                 Scottsdale, AZ 85260
                                                                                             4   Tel & Fax: 480.442.3410
                                                                                             5   jbarrat@zoldangroup.com
                                                                                                 jmiller@zoldangroup.com
                                                                                             6
                                                                                                 Attorneys for Plaintiff
                                                                                             7
                                                                                                 Noel Hendrix
                                                                                             8
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                             9
                                                                                            10                                  DISTRICT OF ARIZONA

                                                                                            11   Noel Hendrix, Individually and on Behalf                        Case No.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsight Blvd. Suite 1 3 3 Scottsdale, Arizona 85 260
                             Tel & Fax: 480.4 4 2 .3410 – mzoldan @zoldangroup .com




                                                                                                 of All Others Similarly Situated,
                                                                                            12
                                                                                            13                        Plaintiffs,

                                                                                            14          v.                                        PLAINTIFF NOEL HENDRIX’S
                                                                                            15   Chipotle Mexican Grill, Inc., a Delaware       CONSENT TO JOIN COLLECTIVE
                                                                                                 Corporation,                                    ACTION AS NAMED PLAINTIFF
                                                                                            16
                                                                                            17                        Defendants.
                                                                                            18
                                                                                            19          I, Noel Hendrix, do hereby consent to be a party plaintiff to the above entitled
                                                                                            20
                                                                                                 action. I have read the complaint to be filed in the United States District Court for the
                                                                                            21
                                                                                                 District of Arizona, Phoenix Division, and authorize my attorneys, Zoldan Law Group,
                                                                                            22
                                                                                            23   PLLC to file the complaint on my behalf and for other employees similarly situated. I
                                                                                            24   hereby verify that all information in the Collective Action Complaint Under 42 U.S.C. §
                                                                                            25
                                                                                                 2000e, et seq. is true and accurate to the best of my recollection.
                                                                                            26
                                                                                            27                                                             08 / 12 / 2020
                                                                                            28       _________________________                            __________________
                                                                                                     Noel Hendrix                                         Date
